PER CURIAM.
Clinton R. Bedell, Jr., appeals the district court’s judgment dismissing his complaint against various defendants, including prison authorities in Virginia and Vermont. We have reviewed the record and the district court’s opinions and orders disposing of Bedell’s claims and find no error. Accordingly, we affirm on the reasoning of the district court. See Bedell v. Vermont Dep’t of Corr., No. CA-01-780-2 (E.D.Va. Oct. 6, 2003). We deny Bedell’s motion for leave to file a supplemental brief and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED